Nationwide Life Insurance Company: ·Nationwide Variable Account – II ·Nationwide Variable Account – 7 ·Nationwide Variable Account – 9 Prospectus supplement dated March 4, 2010 to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective March 12, 2010, the following sub-account has merged into a new sub-account as indicated below: Old Sub-account Merged Sub-account Federated Insurance Series – Federated Clover Value Fund II: Service Shares Federated Insurance Series – Federated Capital Appreciation Fund II: Service Shares For further information or forms, please contact Nationwide at: Nationwide Life Insurance Company One Nationwide Plaza, RR1-04-F4 Columbus, Ohio 43215 1-800-848-6331 TDD:
